—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Buchter, J.), imposed November 17, 1992, upon his conviction of criminal possession of a controlled substance in the third degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of 4 to 12 years.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment to an indeterminate term of 1 to 3 years; as so modified, the sentence is affirmed.
Contrary to the People’s contention, we find that the defendant’s purported waiver of his right to appeal his sentence was not valid (see, People v DeSimone, 80 NY2d 273, 282-283). Furthermore, under the circumstances of this case, we find that the sentence imposed upon the defendant, a 16-year-old first offender, was excessive to the extent indicated (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, Rosenblatt, Eiber and Joy, JJ., concur.